NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12562

                COMMONWEALTH   vs.   PEDRO VASQUEZ.



       Hampden.      December 6, 2018. - August 28, 2019.

   Present:   Gants, C.J., Lenk, Gaziano, Lowy, Budd, Cypher, &
                            Kafker, JJ.


Homicide. Identification. Due Process of Law, Identification.
     Constitutional Law, Identification, Admissions and
     confessions, Voluntariness of statement, Search and
     seizure, Probable cause. Evidence, Identification, Bias,
     Admissions and confessions, Voluntariness of statement.
     Witness, Bias. Fair Trial. Cellular Telephone. Probable
     Cause. Search and Seizure, Fruits of illegal search,
     Affidavit, Probable cause. Practice, Criminal, Motion to
     suppress, Fair trial, Admissions and confessions,
     Voluntariness of statement, Interlocutory appeal.



     Indictments found and returned in the Superior Court
Department on April 30, 2015.

     Pretrial motions to suppress statements, to suppress the
results of an allegedly consensual search of a cellular
telephone, to suppress statements and evidence derived from an
incorrect statement of rights, and to suppress out-of-court
identifications were heard by John A. Agostini, J.; and a
pretrial motion to suppress the seizure of the defendant's
cellular telephone and the information extracted from it was
heard by Richard J. Carey, J.

     Applications for leave to prosecute interlocutory appeals
were allowed by Budd and Lowy, JJ., in the Supreme Judicial
                                                                   2


Court for the county of Suffolk, and the appeals were reported
by them to the Appeals Court. After consolidation of the
appeals, the Supreme Judicial Court granted an application for
direct appellate review.


     Maximilian J. Bennett, Assistant District Attorney
(Katherine E. McMahon, Assistant District Attorney, also
present) for the Commonwealth.
     Merritt Schnipper for the defendant.


    LENK, J.   Following the January 2015 shooting death of the

defendant's girlfriend, the defendant quickly became the primary

suspect.   He was arrested after three members of the victim's

family identified him from surveillance audio and video footage

taken from a private house across the street from the shooting.

After officers arrested the defendant, and sought to question

him, they attempted to advise him of his Miranda rights.      It

became apparent that the defendant did not have much command of

the English language.   The detectives asked a Spanish-speaking

officer, who was untrained in interpretation, to translate the

Miranda warnings and the interrogation into Spanish.   Based on

the officer's rendering of the Miranda warnings, the defendant

ostensibly waived his rights and spoke with police.    He also

provided officers, on their request, with the passcode to unlock

the cellular telephone they had seized from him upon arrest, and

gave them permission to search it.   Police later used that

information to obtain a warrant for the cell site location

information (CSLI) for the defendant's telephone.
                                                                     3


    The defendant was indicted on charges of murder in the

first degree and two related firearms offenses.    In a series of

motions, he moved to suppress the witnesses' identifications of

him from the surveillance footage, his statements to police,

evidence obtained from the search of his cellular telephone, and

the CSLI.   A judge of the Superior Court (first motion judge)

denied the motions as to the identifications and the search of

the telephone.   The judge allowed the motions with respect to

the custodial statements.    A different Superior Court judge

(second motion judge) denied the motion to suppress the CSLI.

    The Commonwealth sought interlocutory review of the order

suppressing the defendant's statements, and the defendant sought

review of the denial of his various motions to suppress.    Single

justices of this court allowed the petitions, and the cross

appeals were consolidated.   We subsequently allowed the

defendant's application for direct appellate review.

    We discern no error in the decision that the

identifications do not require suppression.    We also agree that

the translation of the Miranda warnings into Spanish was

inadequate to apprise the defendant of his rights, and that the

defendant's limited comprehension of English did not suffice to

compensate for these deficiencies.   Because the search of the

defendant's cellular telephone arose from the statements he made

following those incomplete warnings, the evidence obtained as a
                                                                     4


result must be suppressed.     We conclude also that, when the

tainted information is excised from the search warrant

application for the CSLI, the affidavit does not establish

probable cause to access the CSLI for the defendant's device.

Accordingly, the order on the motion to suppress the CSLI shall

be reversed.

     1.   Background.   The following facts are drawn from the

first motion judge's findings on the motions to suppress

concerning the identifications, the Miranda warnings, and the

search of the cellular telephone.     The facts are supplemented,

as relevant, with uncontroverted testimony implicitly or

explicitly credited by the judge, in support of his findings,

after evidentiary hearings.1    See Commonwealth v. Jones-Pannell,

472 Mass. 429, 437 (2015).     As to the motion to suppress

involving the CSLI, the facts are drawn from the affidavit in

support of the application for a search warrant.     See

Commonwealth v. Perkins, 478 Mass. 97, 99 (2017).




     1 An evidentiary hearing was conducted over four days on the
motions to suppress the identifications, custodial
interrogation, and initial search of the cellular telephone. At
that hearing, the first motion judge heard testimony from
Abigail Martinez Melende; the victim's son, brother, and father;
and a Springfield police officer, with respect to the
identification procedures. Testimony was also introduced from a
police officer and an expert witness concerning the custodial
interrogation and the search issues. A nonevidentiary hearing
was conducted by the second motion judge on the motion to
suppress the cell site location information (CSLI).
                                                                      5


     a.    Identifications.   In January of 2015, police officers

discovered the victim's body inside a parked sport utility

vehicle (SUV); she had been shot in the head.     The investigating

officers noted a surveillance camera on a building located

across the street from the SUV.    The black and white footage,

while dark, captured the shooting.    It shows the SUV stopping at

the curb and parking.     After a few moments, the rear passenger

door on the driver's side of the vehicle opens.     An argument, in

Spanish, can be heard emanating from the individuals inside the

vehicle.    A single gunshot is heard, and a man is seen getting

out of the vehicle and running off camera.

     Based on this footage, police wanted to identify promptly

the individual who could be seen and heard on the audio-video

recording.    Officers first went to the home of the victim's

brother, Martino Diaz.2    His girlfriend, Abigail Martinez

Melende, also was present.     Police told the two that a vehicle

registered to Martinez Melende had been involved in a shooting

and that police had some questions for them.     Diaz and Martinez

Melende drove together to the police station to be questioned.




     2   A pseudonym.
                                                                     6


They both surmised that the victim had been shot.3   They also

speculated that the defendant had been involved.4

     At some point, Diaz contacted his father, who immediately

went to collect the victim's then teenage son, Juan Mendoza,5

from school.    As with the other members of his family, the

victim's son was aware that a shooting had occurred and, before

talking to police, harbored a similar suspicion that the

defendant had harmed his mother in some way.6   The victim's son

and his grandfather drove to the police station together; when

they arrived, Diaz told them that he believed the defendant may

have killed the victim.

     Each witness was then interviewed separately by police.

Each witness was shown a photograph of the defendant and was

asked whether that person was the victim's boyfriend, whom Diaz

and Martinez Melende had mentioned to the police earlier.      The

witnesses agreed that the photograph showed the victim's

boyfriend.


     3 Diaz's neighbor had seen a news report of the shooting,
and told Diaz and Martinez Melende, as they were leaving for the
police station, that a woman had been killed.

     4 Diaz and Martinez Melende also were aware that there was a
history of domestic violence between the defendant and the
victim over the years.

     5   A pseudonym.

     6 Mendoza also had seen a news report that the vehicle his
mother drove had been involved in a shooting.
                                                                   7


     Police then had the witnesses attempt to make an

identification from the surveillance footage.7   First, they had

each witness listen to the audio segment of the recording,

without displaying the video portion, to determine if anyone

could recognize the voices of the individuals in the vehicle;

each listened to the recording separately.    The recording was

stopped immediately prior to the sound of a gunshot. Diaz,

Mendoza, and Martinez Melende each identified the voices as

belonging to the victim and the defendant.8

     After listening to the audio recording, each witness was

shown the video recording, without the accompanying audio, to

determine whether the witness could identify the individual who

got out of the vehicle and ran down the street.9   As with the

audio recordings, the witnesses were separated throughout this

process.   Although the video recording is too indistinct to

display any facial features, all three witnesses believed that

the individual seen leaving the vehicle and running down the

street was the defendant.




     7 The victim's father did not participate in the
identification procedure.

     8 Diaz was able to make a voice identification, in part,
because the victim purportedly mentioned the defendant's name
twice during the argument.

     9 The witnesses were shown only the portion of the video
recording that began after the sound of the gunshot.
                                                                     8


     Diaz reported that he believed the individual was the

defendant based on "his sneakers," "his voice," and "the way he

is," and because the victim "mentioned his name two times."10

Mendoza expressed a belief that the defendant was the individual

depicted in the videotape based on the clothing and the way in

which he moved.   Martinez Melende reported that she believed

that the individual was the defendant based on his "size, body

type, weight and height," as well as his sneakers.

     The police did not suggest to the witnesses that the

defendant was a suspect, and none of the witnesses was permitted

to speak to any of the others until after each witness had made

an identification.11

     b.    Interrogation.   Shortly after the identifications, the

defendant was arrested and brought to the Springfield police

station.   During the subsequent interrogation, one of the

detectives attempted to inform the defendant that he had been

arrested for the murder of the victim and for firearms

violations relating to her death.    The detective also attempted




     10Although Diaz did not listen to the audio portion while
he viewed the video footage, his statements make clear that he
understood the two segments were connected.

     11It appears as though the witnesses spoke to each other
before arriving at the police station and while waiting at the
police station; at these points, none of the witnesses had made
an identification from either the audio or video portions of the
surveillance tape.
                                                                     9


to advise the defendant of his Miranda rights.    Because the

defendant was illiterate in English and Spanish, the officers

understood that the defendant would need the Miranda warnings

explained to him orally.    They also understood that, because the

defendant did not appear to have much command of English, they

had to deliver the warnings in Spanish, the defendant's native

language.   One of the officers, who was not formally trained as

an interpreter, translated the warnings as follows:

    "1.     You have the right to remain quiet.

    "2. Any thing that you say can be against you . . . the,
    of the court.

    "3. You the right to consult with a lawyer for advice
    before being and to have him present with you during the
    interrogation.

    "4. If you do not have the means to pay, to pay a, and if
    you wish for it, you the right to be a law, lawyer before
    being interrogated.

    "5. If you decide to be now, without the presence of a
    lawyer, you still have the right to stop the, that any
    moment until you talk with a lawyer."12

Police subsequently directed the defendant to initial each of

the warnings on a printed Miranda form written in English.      He

did so.




    12 The first motion judge "accept[ed] this transcription and
translation as the official and accurate version of the
conversation between and among the participants to the
interview."
                                                                     10


     During the course of the interview, the defendant

consistently denied his involvement, even as officers became

"confrontational and accusatory" in their questioning.     As the

interview drew to a close, the defendant told officers that they

"could check" many of the details surrounding his account

because they had his cellular telephone.     At that point, police

asked, in English, if they could search the device, and

expressed some confusion whether they or the defendant were in

possession of the device.   The defendant gave them "verbal

permission" to search the device.13

     c.   Search warrant for CSLI.    When police searched the

defendant's cellular telephone, they "extracted" the incoming

and outgoing telephone calls, incoming and outgoing text

messages, incoming and outgoing multimedia messages, contact

information, and photographs and video recordings on the device.

     Approximately ten days after that search, police applied

for a warrant to obtain the CSLI data for the device.14    In


     13When the officers asked if they or the defendant were in
possession of his cellular telephone, he responded that they had
it. Officers then asked if they could search the device, and
the defendant responded, "Si." The officer who was interpreting
followed up in Spanish, "You understand what he say? They can
take your phone in order, to search the phone?" The defendant
responded, in Spanish, "Yes, they can search."

     14"The term ['CSLI'] refers to a cellular telephone service
record or records that contain information identifying the base
station towers and sectors that receive transmissions from a
[cellular] telephone" (quotation and citation omitted).
                                                                    11


support of the warrant request, the affidavit described the

evidence that police had gathered, which included the witnesses'

identifications of the defendant from surveillance footage and a

history of domestic violence.     The affidavit also noted that a

cellular telephone was recovered from the defendant when he was

arrested at his house, and described information obtained from

the police search of that device, namely, the defendant's

telephone number.15   Based on this evidence, police requested all

CSLI for the thirty-two days from December 5, 2014, through

January 5, 2015, the month immediately preceding and including

the day on which the victim was killed.     A warrant for the

requested information was issued.

     d.   Suppression hearings.   In April of 2017, the first

motion judge held an evidentiary hearing concerning the motions

to suppress the defendant's statements, the identifications, and

the initial search of the cellular telephone.    The judge then



Commonwealth v. Augustine, 472 Mass. 448, 449 n.1 (2015).
"'Historical' CSLI refers to CSLI relating to and generated by
cellular telephone use that has already occurred at the time of
the order authorizing the disclosure of such data" (quotation
and citation omitted). Id. In essence, "[t]he data can be used
to approximate the location of a cellular telephone handset that
was active at a particular time." Id.

     15The warrant affidavit also noted that, on an unspecified
date and with the same information, police sent an
administrative subpoena to the defendant's cellular service
provider, pursuant to G. L. c. 271, § 17B, seeking to obtain all
the defendant's billing and call detail records for the one-
month period leading up to the victim's death.
                                                                    12


allowed the defendant's two motions to suppress his custodial

statements, and denied the motions to suppress the

identifications and the search of the cellular telephone.     Both

parties sought leave to pursue interlocutory appeals from those

orders, and a single justice of this court allowed their

petitions.

    While these proceedings were underway, the defendant also

filed a separate motion to suppress the CSLI.    After a

nonevidentiary hearing, the second motion judge denied the

motion; a single justice of this court allowed the defendant's

request to appeal from that order.    The parties' cross appeals

were consolidated in the Appeals Court, and we subsequently

allowed the defendant's request for direct appellate review.

    2.   Discussion.    "In reviewing a decision on a motion to

suppress, we accept the judge's subsidiary findings absent clear

error, but conduct an independent review of his [or her]

ultimate findings and conclusions of law" (quotations and

citation omitted).    Jones-Pannell, 472 Mass. at 431.   A

reviewing court gives due deference to a motion judge's findings

where, as here, the judge "has seen and heard the witnesses, and

made determinations regarding the weight and credibility of

their testimony."    See Commonwealth v. Tremblay, 480 Mass. 645,

655 (2018), quoting Jones-Pannell, supra at 438.    We may,
                                                                     13


however, conduct an independent review of the documentary

evidence.    See Tremblay, supra.

    a.   Identifications.     The defendant contends that, because

the witnesses harbored preconceived biases against him, and

because police had those witnesses view a photograph and listen

to an audio recording depicting the defendant, their subsequent

visual identifications were inherently suggestive of him and

violated due process and common-law principles of fairness.     To

the extent that the defendant challenges the procedures employed

by police to obtain a visual identification, we apply a due

process analysis under art. 12 of the Massachusetts Declaration

of Rights.   As to whether the witnesses' own biases and the

unreliable nature of the video footage otherwise caused a

suggestive confrontation with the defendant, we turn to common-

law principles of fairness.

    i.   Due process.    An out-of-court eyewitness identification

conducted by police is inadmissible under art. 12 "if the

defendant proves by a preponderance of the evidence that the

identification was 'so unnecessarily suggestive and conducive to

irreparable misidentification that its admission would deprive

the defendant of his right to due process.'"     Commonwealth v.

Johnson, 473 Mass. 594, 596-597 (2016), quoting Commonwealth v.

Walker, 460 Mass. 590, 599 (2011).    "In considering whether

identification testimony should be suppressed, the judge must
                                                                   14


examine the totality of the circumstances attending the

confrontation to determine whether it was unnecessarily

suggestive" (quotation and citation omitted).      Johnson, supra at

597.    Where a defendant shows that the procedure utilized by

police to obtain an identification was unnecessarily suggestive,

"the out-of-court identification is per se excluded as a

violation of the defendant's right to due process under art.

12."    Id., quoting Walker, supra at 599 n.13.    The purpose

underlying the per se exclusionary rule in such circumstances is

to deter any specter of police misconduct in obtaining an

identification.   Johnson, supra at 597-598.

       Insofar as the defendant challenges police conduct in the

identification process, we agree with the first motion judge

that the identification protocol devised and implemented by the

detectives in this case was not so unnecessarily suggestive as

to mandate per se exclusion under art. 12.16      Although an



       It is certainly not ideal that, prior to making an
       16

identification, each witness was apparently aware that the
victim had been killed and suspected the defendant's
involvement. Nonetheless, we agree with the first motion
judge's determination that the identification procedure was not
unduly suggestive under the circumstances. For example, police
officers separated each witness during the identifications,
presented the audio portion as distinct from the video portion,
and did not allow the witnesses to see or hear the portion
containing the gunshot. Moreover, police themselves made no
suggestion of the defendant's involvement, and no confirmatory
feedback was provided to the witnesses. See, e.g., Commonwealth
v. Johnson, 473 Mass. 594, 600-602 (2016) (citing social science
evidence and noting suggestive tactics police must avoid).
                                                                 15


identification stemming from a videotape containing only one

individual is analogous to a one-on-one identification, it

raises due process concerns only if it is "unnecessarily

suggestive of the defendant . . . so as to give rise to a very

substantial likelihood of a mistaken identification" (citation

omitted).   See Commonwealth v. Forte, 469 Mass. 469, 477 (2014).

Where there were no percipient witnesses to the shooting in this

case, and where the victim's family members otherwise might have

been in a position to ascertain the identity of the shooter from




     Even so, where there is more than one potential identifying
witness, and where it is feasible to do so, we caution that
police should avoid affording those witnesses the opportunity to
speak with other witnesses about their perceptions prior to the
identification proceeding. Of course, police cannot be expected
to prevent every conceivable exposure to external information.
Precautions should be taken, however, to guard against the risk
that a witness may be influenced by his or her conversations
with police, family members, or other witnesses before making an
identification.

     Moreover, to the extent that the defendant complains of the
photograph being shown to the witnesses before they made an
identification, those witnesses already had suggested to police
that the victim's boyfriend likely was involved. Although it is
better practice not to have shown a photograph of the defendant,
police did so to confirm that this was the individual to whom
the witnesses were referring when they spoke of the victim's
boyfriend. In these circumstances, given that the witnesses
were familiar with the defendant and were not eyewitnesses to a
crime, it is unlikely that the witnesses made an identification
from the videotape based on their having viewed his photograph.
Compare Commonwealth v. Forte, 469 Mass. 469, 477 (2014)
(suppression not required where percipient eyewitnesses later
were shown surveillance footage and then identified defendant in
photographic array as man whom they perceived at time of crime).
                                                                  16


the surveillance footage, the police had good reason to have

those witnesses attempt to do so.   Cf. id. ("good reason" to

show surveillance tape and photograph where police needed prompt

confirmation of investigatory information from witnesses).     The

defendant does not suggest that police had an alternate

identification procedure that they could have employed here but,

rather, appears to imply that police should have forgone

attempting to establish a visual identification altogether

because the video quality was poor, the witnesses were biased

against him, and they already had made an audio identification

of his voice.17   We decline to disturb the judge's determination

that the identification protocol utilized by police here does

not mandate suppression under art. 12.

     ii.   Common-law principles of fairness.   When an out-of-

court identification is suggestive through no fault of the

police, "suppression cannot deter police misconduct because




     17The defendant does not appear to challenge the audio
identifications in this appeal, but, to the extent that he may,
we discern no abuse of discretion in the first motion judge's
determination that those identifications need not be suppressed.
The witnesses had significant familiarity with the defendant's
and the victim's voices, both in person and over the telephone,
such that the witnesses were able to identify the voices from
the audio recording reliably. Moreover, the police employed an
appropriate procedure to separate the audio from the video
segments, to ensure that the witnesses did not hear the gunshot,
and to separate each witness while he or she attempted to make
an identification. See Commonwealth v. Chamberlin, 86 Mass.
App. Ct. 705, 713 (2014).
                                                                   17


there is none."   See Johnson, 473 Mass. at 598.   Nonetheless, if

an identification arises from suggestive circumstances, "its

admissibility 'should not turn on whether government agents had

a hand in causing the confrontation,'" because the evidence is

"equally unreliable in each instance."    Id., quoting

Commonwealth v. Jones, 423 Mass. 99, 109 (1996).    Applying

common-law principles of fairness, a judge accordingly may

suppress the out-of-court eyewitness identification if it

"resulted from a 'highly' or 'especially' suggestive

confrontation with the defendant."    See Johnson, supra at 598-

599, quoting Jones, supra.

    "Among our 'common law principles of fairness' is the

evidentiary rule that a judge has discretion to exclude relevant

evidence 'if its probative value is substantially outweighed by

the danger of unfair prejudice.'"    See Johnson, 473 Mass.

at 599, quoting Commonwealth v. Crayton, 470 Mass. 228, 249 n.27

(2014).   See also Johnson, supra ("A judge's authority to

exclude severely unreliable identification testimony is closely

related to his or her more general discretion to exclude

evidence that is more prejudicial than probative" [quotation and

citation omitted]).   "A motion to suppress an identification

under Jones is similar to a motion to suppress an identification

under art. 12," but it differs in two key respects.      See

Johnson, supra.   "First, the standard of admissibility is
                                                                   18


different . . . ."   Id. at 600.   As opposed to the rule of per

se exclusion, a judge maintains the discretion, after "weighing

the probative value of the identification against the danger of

unfair prejudice, and determining whether the latter

substantially outweighs the former," to allow the admission of a

suggestive identification or to exclude it.    Id. at 600-602

(describing factors judge should consider in making such

determination).   Second, the standard of appellate review

differs.   Id. at 602.   Under art. 12, we review without

deference a motion judge's application of the law to the facts

as found; under our common-law principles of fairness, however,

we review for an abuse of discretion.    Id.

     In this regard, the defendant contends that the out-of-

court identifications must be suppressed because the video

footage is so inherently unreliable that no one could identify

the defendant unless he or she were predisposed to do so.    After

hearing testimony from the three witnesses and from police, and

after reviewing the video footage himself, however, the first

motion judge rejected the notion that the witnesses' prior

suspicions of the defendant's involvement, and their ability to

ascertain his voice from the audio recording, precluded them

from making a reliable visual identification.18   Applying our


     18The defendant maintains that we should review the
question de novo because the first motion judge did not apply
                                                                   19


common-law principles of fairness, we discern no abuse of

discretion in this determination.

    Notably, the video quality in this case is poor, and likely

would not permit an eyewitness who is unfamiliar with the

suspect to make a visual identification from the recording.     The

individuals who made an identification here, however, were not

eyewitnesses to a crime perpetrated by a stranger, who may be,

perhaps, more susceptible to a mistaken identification given a

"single" or "brief" exposure to a suspect in frightening

conditions.    See Commonwealth v. Chamberlin, 86 Mass. App. Ct.
705, 713 (2014).    Rather, each witness had a long and close

relationship with the defendant, and had considerable

familiarity with his stature, gait, appearance, clothing, and

features.     See, e.g., id. (voice identifications rendered

nonsuggestive given long-time association between witnesses and

defendant); Commonwealth v. Pleas, 49 Mass. App. Ct. 321, 328

(2000) (video identification admissible given officer's long

social familiarity with defendant).     When such familiarity is

present, those witnesses may be able to discern identifying




common-law principles of fairness under Johnson, 473 Mass.
at 602. Although the judge did not explicitly reference our
common-law principles of fairness, he impliedly engaged in the
requisite weighing of probative value and prejudicial effect in
concluding that the identifications were reliable, relevant, and
admissible. Having reviewed the video footage ourselves, we
agree with the judge's determinations.
                                                                  20


characteristics that others could not, rendering their visual

identifications, in some circumstances, less unreliable.    See

Johnson, 473 Mass. at 601-602 ("witness's prior familiarity with

the person identified, where that person is a witness's family

member, friend, or long-time acquaintance," is relevant factor

in assessing probative value of identification).    Indeed, here,

the three witnesses each immediately identified the defendant

based on specifics such as his height, weight, and articles of

clothing, and the way in which he moved.    Given their

familiarity with the defendant, and because their preconceived

suspicions should not otherwise preclude them from being able to

make a visual identification, we conclude that our common-law

principles of fairness do not require suppression.19

     b.   Miranda warnings.   The Commonwealth challenges the

allowance of the motion to suppress custodial statements on the

ground that the first motion judge erred in concluding that the

Miranda warnings were inadequately conveyed.




     19Whether, and to what extent, the nonpercipient witnesses
will be permitted to make an in-court identification or to
testify as to what they could perceive in the video footage is a
matter reserved to the trial judge. See Commonwealth v. Vacher,
469 Mass. 425, 441-442 (2014), quoting Commonwealth v. Pleas, 49
Mass. App. Ct. 321, 326 (2000) (witness may only testify to
identification if witness can add information that otherwise
would be missing from jury's knowledge; otherwise, "it is the
province of the jury to draw their own conclusions regarding the
identity of the person depicted without the witness's
assistance").
                                                                   21


     "In Miranda, the United States Supreme Court held that 'the

prosecution may not use statements, whether exculpatory or

inculpatory, stemming from custodial interrogation of the

defendant unless it demonstrates the use of procedural

safeguards effective to secure the privilege against self-

incrimination.'"     Commonwealth v. Vuthy Seng, 436 Mass. 537,

543, cert. denied, 537 U.S. 942 (2002), quoting Arizona v.

Miranda, 384 U.S. 436, 444 (1966).20    These procedural safeguards

mandate that an accused must be warned that he or she "has a

right to remain silent, that any statement he [or she] does make

may be used as evidence against him [or her], and that he [or

she] has a right to the presence of an attorney, either retained

or appointed."    Vuthy Seng, supra, quoting Miranda, supra.   A

defendant may waive these rights, provided that the waiver is

made "voluntarily, knowingly, and intelligently" (citation

omitted).    Vuthy Seng, supra.   The Commonwealth bears the burden

of proving, beyond a reasonable doubt, that a defendant was

advised of his or her rights in a meaningful way, and that he or

she waived them in deciding to make a statement to police.     Id.

at 544.     See Commonwealth v. Bins, 465 Mass. 348, 358 (2013).

Whether a defendant was given adequate Miranda warnings is a




     20It is undisputed that the defendant was in custody for
Miranda purposes. See Commonwealth v. Clemente, 452 Mass. 295,
327-328 (2008), cert. denied, 555 U.S. 1181 (2009).
                                                                    22


question of law that we review de novo.21    See Vuthy Seng, supra

at 543.

     The first motion judge heard expert testimony on the

defendant's lack of English-language proficiency, and his tested

inability to comprehend most of the words contained in the

Miranda warnings.22   The judge also was provided a videotape of

the interrogation and a formal transcript of the translated

warnings prepared by a certified interpreter.    After hearing the

expert testimony and reviewing the record, the judge made

findings that the defendant was able to "understand 'street

English'" and some basic words, but was unable to follow a

conversation between two English speakers, and was unable to

understand statements involving complex technical concepts, such

as warrants and criminal procedure rights.    The judge concluded

that the defendant's rights were conveyed "in such a fragmented

and confusing manner so as to be incoherent" in his native

language, and the defendant did not otherwise understand the




     21The first motion judge considered the transcript and
videotape of the interrogation in light of expert testimony.
Where a judge made credibility determinations as to a witness's
testimony that were relevant to his or her subsidiary findings
of fact, we adhere to the ordinary standard of review and afford
deference to the judge's findings. See Commonwealth v.
Tremblay, 480 Mass. 645, 655 (2018); Commonwealth v. Clarke, 461
Mass. 336, 341 (2012).

     22The expert testified that the defendant understood only
one of nine critical words in the Miranda warnings.
                                                                     23


English version of the warnings.    The judge accordingly

suppressed the custodial statements that followed.

     We agree that the defendant was not adequately informed of

his rights in Spanish in several key respects.    First, the

defendant was not apprised that anything he said could be used

against him in court.    "As we have stated:   'The warning of the

right to remain silent must be accompanied by the explanation

that anything said can and will be used against the individual

in court.'"    See Vuthy Seng, 436 Mass. at 544, quoting Miranda,
384 U.S. at 469.    The warning is "an absolute prerequisite to

interrogation," and is necessary in order to make the accused

aware "not only of the privilege, but also of the consequences

of forgoing it."    See Vuthy Seng, supra, quoting Miranda, supra

at 469, 471.

     Here, those consequences were conveyed to the defendant as

"[a]ny thing that you say can be against you . . . the, of the

court," which, as the Commonwealth concedes, is problematic at

best.23   Indeed, we do not view this translation as a minor

variation in interpretation, see Bins, 465 Mass. at 358-359,

but, rather, as a deficiency that wholly interfered with the

full, accurate, and effective recitation of the defendant's

Miranda rights.    See Commonwealth v. Dagraca, 447 Mass. 546, 552


     23The defendant also was not asked, either in Spanish or in
English, whether he understood this right.
                                                                     24


(2006) (requiring suppression where police did not advise

defendant that anything he said could be used against him in

court); Vuthy Seng, 436 Mass. at 544 (same).   Contrast

Commonwealth v. Perez, 411 Mass. 249, 255 (1991) ("slight

ambiguities in a few of the Spanish words on the [Miranda]

cards, the use of one colloquial Spanish term, and the lack of

accent marks" did not interfere with meaning of warnings).

    There were similar defects in the translation of other

warnings.   For example, the defendant was informed that if he

did not have the means to pay for an attorney, and if he

"wish[ed] for it," that he had the right "to be a law, lawyer

before being interrogated."   Cf. Vuthy Seng, 436 Mass. at 544-

545 (telling defendant that if he could not afford attorney,

"they can help find one for you" was inadequate); Commonwealth

v. Colby, 422 Mass. 414, 418 (1996) (telling defendant that "if

he could not afford an attorney, the Commonwealth would attempt

to provide one for him" was inadequate).

    The Commonwealth contends that, notwithstanding these

deficiencies, the totality of the circumstances otherwise

suggests that the defendant understood his rights; he "nodded"

throughout the interview and demonstrably could understand some

words, such as "lawyer," which he supplied in Spanish when the

interpreting officer was struggling to find the word.     Based on

expert testimony on the coping mechanisms of non-native
                                                                  25


speakers, however, the first motion judge ascribed the

defendant's nodding along as an indication that he was

attempting to listen to the officer, and not as proof beyond a

reasonable doubt that he understood the warnings.   The judge

also determined that the defendant's ability to understand basic

English words did not equate to an ability to comprehend them

when used as technical concepts within complex sentences,

particularly where the defendant did not understand other words

in the sentence, and where they involved a fragmented recitation

of his constitutional rights.

    Although we have recognized that the translation of Miranda

warnings into a defendant's native language need not be "word

for word," see Commonwealth v. The Ngoc Tran, 471 Mass. 179, 186

(2015), the translation cannot be so "misstated to the point of

being contradictory" or equivocal.   See Bins, 465 Mass. at 363.

Here, the Spanish recitation of several required warnings was

incapable of conveying "meaningful advice to the unlettered and

unlearned in language which [a defendant] can comprehend and on

which [a defendant] can knowingly act" (citation omitted).      See

Vuthy Seng, 436 Mass. at 544.   As such, we conclude that the

defendant was unable to execute a knowing, intelligent, and

voluntary waiver of his rights, and the custodial statements

obtained thereafter properly were suppressed.
                                                                   26


     c.   Search of the cellular telephone.   Because the request

to search the defendant's cellular telephone directly followed

the failure to provide him with adequate Miranda warnings, and

was derived from statements he made during the interrogation,

the defendant contends that the search was presumptively invalid

and the fruits obtained from it should have been suppressed.

The Commonwealth concedes that if the court concludes that the

warnings were inadequate, the cellular telephone evidence must

be suppressed.   We agree as well.

     Pursuant to art. 12, any physical or testimonial evidence

that is "derived from unwarned statements where Miranda warnings

would have been required . . . in order for them to be

admissible, is presumptively excludable from evidence at trial

as 'fruit' of the improper failure to provide such warnings."

Commonwealth v. Martin, 444 Mass. 213, 215 (2005).   See

Commonwealth v. Simon, 456 Mass. 280, 292, cert. denied, 562
U.S. 874 (2010).24   In order for evidence obtained following an


     24Although the United States Constitution permits the
prosecution to introduce the physical fruits of a voluntary but
unwarned statement to police, see United States v. Patane, 542
U.S. 630, 637-640 (2004), we have concluded that the broader
protections of art. 12 of the Massachusetts Declaration of
Rights bar the use of physical and testimonial fruits derived
from an unwarned statement. See Commonwealth v. Simon, 456
Mass. 280, 292, cert. denied, 562 U.S. 874 (2010), citing
Commonwealth v. Martin, 444 Mass. 213, 218-219 (2005). Other
States similarly have adopted broader protections under their
State Constitutions. See, e.g., State v. Farris, 2006-Ohio-
3255, ¶¶ 46-49, cert. denied, 549 U.S. 1252 (2007); State v.
                                                                   27


unwarned statement to be admissible, the Commonwealth must show

that it is "sufficiently attenuated" from the unwarned statement

itself.   See Commonwealth v. Tuschall, 476 Mass. 581, 589

(2017).   To determine whether there was sufficient attenuation,

a court considers such factors as the temporal proximity,

whether there were any intervening circumstances, and the

flagrancy of the official misconduct.   Id.   See Commonwealth v.

Long, 476 Mass. 526, 536-537 (2017).    In assessing those

factors, "[w]e do not apply a 'but for' test," Long, supra at

536, but, rather, we consider whether the evidence came about as

a result of the "exploitation of that illegality or instead by

means sufficiently distinguishable to be purged of the primary

taint."   Id. at 537, quoting Wong Sun v. United States, 371 U.S.
471, 488 (1963).

    The request to search the defendant's cellular telephone

here was not so attenuated; the search arose directly from the

defendant's unwarned statements, and the Commonwealth does not

suggest that it has met its burden of proving that the taint was

dissipated through some other intervening circumstance.      Compare

Martin, 444 Mass. at 220.   Further, while the degree of official

misconduct here was not egregious, the inadequate translation of

Miranda warnings and of the interrogation itself makes plain the



Vondehn, 348 Or. 462, 475-476 (2010); State v. Peterson, 2007 VT
24, ¶ 28; State v. Knapp, 2005 WI 127, ¶¶ 73-83.
                                                                    28


ongoing "need for law enforcement to use capable, trained

translators who will report verbatim the question asked and the

response given," as well as to use interpreters who are able

meaningfully to convey the substance of a suspect's Miranda

rights.   See Commonwealth v. Santana, 477 Mass. 610, 618 n.6

(2017).   The fruits obtained from the search thus require

suppression.

     d.   Search of the CSLI.   Police filed an application for a

search warrant, supported by an affidavit, in order to obtain

thirty-two days of the defendant's CSLI, spanning the period of

time from December 5, 2014, to January 5, 2015.25   Following the

issuance of the search warrant, the defendant moved to suppress

the CSLI.   The motion was denied.

     On appeal, the defendant argues that the affidavit filed in

support of the Commonwealth's application did not establish the

requisite probable cause to obtain a search warrant.   The

Commonwealth concedes that if the Miranda warnings were

inadequate, the affidavit relied on tainted information obtained

as a result of the invalid search, including the defendant's

telephone number.   The Commonwealth contends, however, that when




     25Police initially sent an administrative subpoena to the
defendant's cellular service provider, pursuant to 18 U.S.C.
§ 2703, to obtain subscriber information and telephone call logs
for the same period. The subpoena did not include a request for
CSLI.
                                                                    29


the tainted information is excised from the affidavit,

sufficient probable cause remained to obtain CSLI for the

defendant's movements during the roughly month-long period.

     Whether a search warrant is supported by probable cause "is

a question of law that we review de novo."   Perkins, 478 Mass.

at 102.   Our review is limited to the four corners of the

affidavit, and any reasonable inferences drawn therefrom.     Id.

A search warrant application for CSLI must demonstrate (1)

"probable cause to believe that a particularly described offense

has been . . . committed" and (2) "that the CSLI sought will

'produce evidence of such offense or will aid in the

apprehension of a person who the applicant has probable cause to

believe has committed . . . such offense.'"26   See Commonwealth

v. Augustine, 467 Mass. 230, 236 n.15 (2014), S.C., 470 Mass.
837 and 472 Mass. 448 (2015), quoting Commonwealth v. Connolly,

454 Mass. 808, 825 (2009).   In this regard, the government must

be able to demonstrate "a sufficient nexus between the criminal

activity for which probable cause has been established and the

physical location of the [cellular telephone] recorded by the




     26"This test requires a higher degree of confidence that
the CSLI will yield evidence of criminal activity than that
which is necessary for an order under [18 U.S.C.] § 2703(d),
which requires only that the government show specific and
articulable facts that the CSLI is relevant and material to an
ongoing criminal investigation" (quotations and citation
omitted). See Augustine, 472 Mass. at 455.
                                                                    30


CSLI of the person the applicant has probable cause to believe

has committed the offense, at least at the time and place of the

criminal activity."    See Commonwealth v. Hobbs, 482 Mass. 538,

547 (2019).   To establish the requisite nexus, the affidavit

must set forth "a substantial basis to conclude that the items

sought are related to the criminal activity under investigation,

and that they reasonably may be expected to be located in the

place to be searched at the time the search warrant issues"

(quotation and citation omitted).    Id. at 546.   See Augustine,
472 Mass. at 455.     Such a determination is fact-intensive and

will be resolved on a case-by-case basis.     See Commonwealth v.

Holley, 478 Mass. 508, 522 (2017).

    There is no dispute here that the Commonwealth established

probable cause to believe that a particularly described offense

had been committed.    See Augustine, 467 Mass. at 236 n.15.

Whether the Commonwealth demonstrated probable cause to

establish the requisite nexus between the commission of that

crime and the CSLI for the defendant's device, however, is

another matter.

    Ordinarily, police may be able to demonstrate the requisite

nexus by connecting the defendant to ownership of a particular

device and by showing a substantial basis that the device will

contain relevant evidence of the crime -- that is, the

defendant's location at or around the time the crime was
                                                                  31


committed.   See Hobbs, 482 Mass. at 546-549; Commonwealth v.

Alexis, 481 Mass. 91, 102 (2018).   Here, however, when we remove

from the calculus any tainted evidence contained within the

affidavit in support of the application for a search warrant,

such as the defendant's disclosure of his telephone number, the

Commonwealth has not met its burden with regard to establishing

any such nexus.   Compare Hobbs, supra at 548-549 (that

defendant's telephone number was known to police and

corroborated by multiple individuals established defendant's

association with sought-after device's CSLI).

    Nor has the Commonwealth demonstrated any connection

between the commission of the crime and the thirty-two days for

which the Commonwealth sought the CSLI.   Indeed, there is

nothing in the affidavit that might suggest that the location of

the defendant's telephone, beyond the night of the shooting

itself, would produce any evidence of the crime.   Compare Hobbs,
482 Mass. at 547-548 (affidavit must show that sought-after CSLI

would produce evidence of crime -- namely, defendant's presence

at or around crime scene at time of crime); Commonwealth v.

Estabrook, 472 Mass. 852, 870 (2015) (affidavit must indicate

"whether [defendant's] cellular telephone . . . was located near

the victim's home on the night of the shooting and, therefore

whether [defendant] was in the area of the shooting when it

occurred" (emphasis added)).   "We once again emphasize the
                                                                    32


significant constitutional issues raised by the collection of

extended amounts of historical CSLI, and the importance of

limiting the requests accordingly."     Hobbs, supra at 550 n.13,

citing Augustine, 467 Mass. at 248-249.

     As such, the information contained within the four corners

of the affidavit does not support a determination of probable

cause, and the CSLI obtained as a result must be suppressed.27

     3.   Conclusion.   That portion of the order allowing the

defendant's motions to suppress his custodial statements is

affirmed.   The denial of the motion to suppress the out-of-court

identifications is affirmed.   So much of the orders as deny the

motions to suppress evidence obtained from a search of the

defendant's cellular telephone and the CSLI are reversed.

                                      So ordered.




     27"Even though the exclusionary rule generally bars from
admission evidence 'obtained during an illegal search as fruit
of the poisonous tree, evidence initially discovered as a
consequence of an unlawful search may be admissible if later
acquired independently by lawful means untainted by the initial
illegality'" (citation omitted). Commonwealth v. Estabrook, 472
Mass. 852, 865 (2015). If the Commonwealth can show, by a
preponderance of the evidence, that it has an untainted source
for the telephone number, connecting the defendant to the
ownership of the device for which the CSLI is requested, it is
not precluded from doing so. Id. at 865, 870-871 (suppression
not required where police applied for search warrant for CSLI
based on information wholly independent of unlawfully obtained
CSLI).